Citation Nr: 0200322	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  00-13 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for service-connected 
traumatic arthritis of the left knee, currently rating as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from November 1947 to 
December 1952 and from September 1958 to July 1959.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Montgomery Alabama Regional Office 
(RO).  

The veteran testified at a videoconference hearing before the 
undersigned Member of the Board in October 2001.


FINDINGS OF FACT

The veteran's current left knee disability is manifested 
primarily by degenerative joint disease causing loss of range 
of motion, pain and slight instability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for a current left knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 
4.40, 4.45, 4.59 4.71a Diagnostic Codes 5003, 5010, 5260, 
5261 (2001).

2.  The criteria for a separate evaluation of 10 percent for 
instability of the left knee have been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.71a Diagnostic 
Codes 5003, 5010, 5257 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection was initially granted by rating action in 
August 1953 for left knee scar, skin defect and osteomyelitis 
following a left leg injury during service that resulted in 
osteomyelitis of the distal femur, patella, and proximal 
tibia and a burn over the left leg.  By rating action in 
August 1986, service connection for arthritis of the left 
knee with history of osteomyelitis was granted as a residual 
of the inservice injury and the service-connected scar of the 
left pre-tibial area.  A noncompensable rating was assigned 
from July 10, 1986.  By rating action in June 1988, a 10 
percent rating was assigned from July 10, 1986 on the basis 
of a June 1988 decision of the Board which determined that a 
10 percent rating was warranted for arthritis of the left 
knee.  The veteran submitted a claim for an increased rating 
in March 2000.

A June 1999 VA outpatient record shows that the veteran 
requested a wheel chair because of pain and weakness in the 
left knee.  Examination revealed a large healed scar on the 
leg with mild tenderness on the medial and lateral aspects of 
the left knee.  Flexion was to 120 degrees and extension was 
to -10 degrees.  It was indicated that x-ray studies revealed 
degenerative joint disease of the left knee.  The assessment 
was left knee pain secondary to degenerative joint disease.  
It was noted that he had a knee brace that did not help.  

On VA examination in April 2000, the veteran complained of 
pain, weakness and  stiffness of the left knee.  He reported 
constant pain of the left knee and that prolonged walking and 
standing aggravated the pain.  He indicated that the left 
knee was weak.  He reported that he had fallen, the last time 
being one week earlier.  He reported that he could not stand 
or walk when he had severe pain.  The examiner noted that a 
left hinged knee brace was in place.  The veteran denied any 
episodes of dislocation or recurrent subluxation.  
Examination revealed left knee extension to -2 degrees and 
flexion to 110 degrees, both actively and passively.  The 
examiner indicated that the veteran expressed pain at 105 
degrees of left knee flexion.  The left knee had mild 
tenderness on the medial and lateral aspects.  There was no 
swelling.  The examiner noted that the veteran walked with a 
cane.  It was indicated that he had a limp to the left and a 
high stepped gait on the left.  There was mild medio-lateral 
instability of the left knee.  It was indicated that x-ray 
studies of the left knee showed no degenerative joint disease 
and mild osteopenia and calcified popliteal artery.  The 
diagnoses were left knee pain secondary to osteopenia, medial 
lateral instability of the left knee and status post surgery 
on the left knee secondary to burn.

An August to September 2000 VA hospital summary shows that 
the veteran admitted for complaints of weakness in both lower 
limbs and a history of frequent falls at home.  Examination 
revealed that he ambulated with a cane slowly and on turning 
he had instability in both knees.  It was noted that he could 
ambulate with the cane but climbing steps was a problem with 
weakness in the quadriceps and that the knee buckled.  

A December 2000 VA outpatient record shows that the veteran 
had been issued a motorized scooter two weeks earlier.

On VA examination in July 2001, the veteran reported a 
history of weakness in the legs and that his legs sometime 
gave away on him.  He reported pain on rest and ambulation 
but denied any associated swelling.  It was noted that he 
ambulated with crutches, a cane and sometimes used a scooter.  
On examination, there was noted to be fair passive and active 
range of motion.  The examiner indicated that there was no 
objective evidence of painful motion, edema, effusion, 
instability, weakness, tenderness or redness.  The left knee 
had flexion to 100 degrees and extension to 0 degrees and 
there was no swelling, tenderness or crepitations noted.  The 
examiner indicated that there was minimal to moderate 
functional loss due to the pain.  There was negative 
McMurray's sign and a negative drawer test.  It was indicated 
that there was no laxity or instability of the left knee.  X-
ray studies of the left knee revealed degenerative joint 
changes which were consistent with osteoarthritis.  There was 
a large amount of calcification in the popliteal artery and 
there were no fractures present.  The diagnoses were chronic 
left knee pain with moderate limitation due to pain and 
degenerative joint disease changes of the left knee by x-ray.

In October 2001, the veteran testified that he experienced 
pain and weakness of the left knee.  He indicated that he had 
instability of the left knee and had fallen in the past.  He 
testified that he had increased pain on walking and standing.  

Analysis

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The final regulations implementing the VCAA were published on 
August 29, 2001.  The provisions of these regulations apply 
to any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of that the amendments to 38 C.F.R. § 3.156 
relating to the definition of new and material evidence and 
to 38 C.F.R. § 3.159 pertaining to VA assistance in the case 
of claims to reopen previously denied final claims, which 
apply to any claim to reopen a finally decided claim received 
on or after August 29, 2001.  See 66 Fed. Reg. 45620 (August 
29, 2001); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The RO has not had an opportunity to consider this new 
legislation with regard to the veteran's claims.  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claim has been 
properly developed.  The Board finds that VA's statutory duty 
to inform and assist the veteran in the development of his 
claim has been satisfied under the circumstances presented in 
this case.  The veteran has been provided VA examinations 
with regard to his claim.  The veteran has been specifically 
notified concerning what type of evidence is necessary with 
respect to his claim.  There is no indication of any 
additional records that the RO failed to obtain.  Further, he 
has been notified in the rating decisions, the statement of 
the case (SOC) and associated notice letters, of the evidence 
needed to substantiate his claim.  The Board concludes that 
the discussions in the rating decisions, SOC, and letters 
sent to the veteran informed him of the information and 
evidence needed to substantiate the claim and complied with 
VA's notification requirements.  VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.

Service connection is currently in effect for arthritis of 
the left knee with history of osteomyelitis, currently 
evaluated as 10 percent disabling under Diagnostic Code 5010.

The severity of a knee disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(2001) (hereinafter Schedule).  These criteria are based on 
the average impairment of earning capacity, 38 U.S.C. § 1155 
(West 1991 & Supp. 2001), and utilize separate diagnostic 
codes to identify the various disabilities.  38 C.F.R. Part 4 
(2001).  Diagnostic Code 5010 contemplates ratings for 
traumatic arthritis, and provides that arthritic disabilities 
due to trauma will be rated under Diagnostic Code 5003 as 
degenerative arthritis.  Those provisions stipulate that 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion of the joints involved, in this 
case, under Diagnostic Codes 5260 and 5261.  When the 
limitation of motion is noncompensable, a rating of 10 
percent for each major joint or group of minor joints is to 
be combined, and that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is no limitation of motion, but only x-ray evidence of 
involvement of two or more major joints or minor joint 
groups, a 10 percent rating is assigned.  A 20 percent rating 
is also assigned where the above is present with occasional 
incapacitating exacerbations.

Diagnostic Code 5257 evaluates slight knee impairment 
productive of recurrent subluxation or lateral instability as 
10 percent disabling; moderate knee impairment as 20 percent 
disabling; and severe knee impairment as 30 percent 
disabling.

Limitation of leg flexion is evaluated as 10 percent 
disabling under Diagnostic Code 5260 when leg flexion is 
limited to 45 degrees; 20 percent disabling when leg flexion 
is limited to 30 degrees; and is evaluated as 30 percent 
disabling when leg flexion is limited to 15 degrees.  In 
addition, limitation of flexion to 60 degrees is required for 
a noncompensable evaluation to be assigned under these 
criteria. Similarly, limitation of leg extension is evaluated 
as 10 percent disabling under Diagnostic Code 5261 when leg 
extension is limited to 10 degrees; as 20 percent disabling 
when leg extension is limited to 15 degrees; is rated at 30 
percent when extension is limited to 20 degrees; is evaluated 
as 40 percent disabling when extension is limited to 30 
degrees; and is evaluated as 50 percent disabling when 
extension is limited to 45 degrees.  Where extension is 
limited to 5 degrees, a noncompensable evaluation may be 
assigned.

Slight knee or ankle disability resulting from impairment of 
the tibia or fibula is evaluated as 10 percent disabling 
under Diagnostic Code 5262; a moderate knee or ankle 
disability is evaluated as 20 percent disabling; while a 
marked knee or ankle disability is evaluated as 30 percent 
disabling, and a disability productive of nonunion, with 
loose motion that requires a brace is evaluated as 40 percent 
disabling.

Ankylosis of the knee with favorable angle in full extension, 
or in slight flexion between 0 degrees and 10 degrees, 
warrants a 30 percent rating.  38 C.F.R. § 4.71a including 
Diagnostic Code 5256 (2001).

Dislocated, semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint, warrants a 20 
percent rating. 38 C.F.R. § 4.71a including Diagnostic Code 
5258 (2000).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), United States 
Court of Appeals for Veterans Claims (Court) held that any 
examination of musculoskeletal disability done for rating 
purposes must include consideration of all factors identified 
in 38 C.F.R. §§ 4.40, 4.45, and clinical findings must be 
expressed in terms of the degree of additional range-of-
motion loss due to any pain on use, incoordination, weakness, 
fatigability or pain during flare-ups.

The veteran's left knee disability is currently evaluated 
under 38 C.F.R. § 4.71a Diagnostic Code 5010 for degenerative 
arthritis.  VA General Counsel Opinion 23-97 provides that 
knee disabilities can be concurrently evaluated under 
Diagnostic Code 5003, for arthritis, and Diagnostic Code 5257 
for instability.

After a full review of the record, the Board finds that the 
veteran's left knee disability warrants a separate 10 percent 
evaluation under Diagnostic Code 5257.  The Board finds the 
veteran has slight left knee instability manifested by 
instability of the left knee warranting a separate 10 percent 
rating.  Mild instability was noted on VA examination in 
April 2000.  Instability was also noted in a VA August to 
September 2000 hospital summary.  While there was no 
instability noted on the most recent VA examination in July 
2001, the veteran testified in October 2001 that he 
experienced instability of the left knee.  There is no 
clinical evidence showing that left knee instability is 
moderate and therefore, a 20 percent rating under Diagnostic 
Code 5257 is not warranted.

After reviewing the evidence, the Board concludes that 
limitation of motion demonstrated in the veteran's left knee 
does not warrant a rating in excess of 10 percent, under 
either Diagnostic Code 5260 or 5261, for arthritis of the 
left knee.  VA examinations were conducted in June 1999, 
April 2000 and July 2001.  The most restricted motion of the 
left knee was shown on the most recent examination with 
flexion limited to 100 degrees and extension to 0 degrees.  
The examiner indicated that there was minimal to moderate 
functional loss due to pain.  There is no clinical evidence 
of limitation of motion manifested by flexion limited to 30 
degrees or extension limited to 15 degrees which would 
warrant a 20 percent rating under either Diagnostic Code 5260 
or 5261, respectively.  While there is x-ray evidence of 
arthritis of the left knee, there is no evidence of 
involvement of 2 or more major or minor joints, which would 
warrant a 20 percent rating under Diagnostic Code 5003.

There is no clinical evidence of ankylosis of the left knee 
which would warrant a rating in excess of 10 percent under 
Diagnostic Code 5256.  The veteran's left knee disability is 
not manifested by a dislocated, semilunar cartilage and a 20 
percent rating under Diagnostic Code 5258 is not for 
application in this case.  There are no clinical findings of 
moderate impairment of the left knee resulting from 
impairment of the tibia or fibula which would warrant a 20 
percent rating under Diagnostic Code 5262.

Notwithstanding the appellant's complaints of left knee pain, 
the Board finds that such pain has not resulted in functional 
impairment in excess of that contemplated in the 10 percent 
evaluation already assigned.  As discussed above, the Board 
has assigned a separate 10 percent rating for slight 
instability of the left knee.  Hence, a higher disability 
rating based on functional impairment due to limitation of 
motion under DeLuca is not warranted for the left knee.





(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a separate 10 percent disability evaluation 
for instability of the left knee is granted.  Entitlement to 
an increased evaluation, in excess of 10 percent for left 
knee arthritis is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

